DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/19/2021 has been entered. Claim 2 is canceled. Claims 6 has been withdrawn from consideration. Claims 1 and 3-5 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and the rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuta et al (Japanese Patent No. JP5181799) in view of Kasashima et al (U.S. Patent No. 8,459,246), hereinafter referred to as Yuta and Kasashima, respectively.
	Regarding claims 1 (Currently Amended), 3 (Original), and 4 (Original), Yuta discloses an outer blade cutting wheel (Yuta, figure 1, item 10) comprising an annular disc base having a pair of planar surfaces (Yuta, figure 1, item 14 being an annular disc with two planar surfaces) and a radial outer periphery (Yuta, figure 1, item 18 forms the boundary between the disc and the blade), and a blade section (Yuta, figure 1, item 11) composed of abrasive grains (Yuta, page 5, paragraph [0015], item 12) and a bond (Yuta, page 6, paragraph [0016], item 17 being a metal bond) and formed on the radial outer periphery of the base (Yuta, figure 1, item 11 is formed on the radial outer periphery, item 18, of the disc, 14), 
	wherein the blade section includes side portions having a thickness in the axial direction (Yuta, see annotated figure 4, item R creating thickness, item T) each of which is provided with channels extending from an inner perimeter to an outer perimeter of the blade section (Yuta, figures 4 and 5, item 20) and extending only within the blade section (Yuta, figure 5, item 5 showing item 20 is only within the blade section item 11), and 
	the channels penetrate through the blade section at the inner perimeter and are closed at the outer perimeter (Yuta, figure 5, showing item 20 extends from item 18 but does not reach the outer perimeter of item 11); 
	wherein the channels extend in a radial direction of the base (Yuta, figure 5, showing item 20 extends outward in a radial direction) (claim 3);
	wherein the channels reach the base (Yuta, figure 5, item 20 reaches item 18, the boundary to item 14) (claim 4).

	Kasashima teaches an outer blade cutting wheel comprising an annular disc base having a pair of planar surfaces (Kasashima, figures 1A and 1B, item 10 having planar surfaces) and a radial outer periphery (Kasashima, figure 1A, item 10 has a boundary between items 10 and 20), and a blade section (Kasashima, figure 1A, item 20) composed of abrasive grains (Kasashima, column 7, lines 39-44, item 26) and a bond and formed on the radial outer periphery of the base (Kasashima, column 7, lines 39-44, item 24 being a metal bond), 
	wherein the blade section includes side portions having a thickness in the axial direction (Kasashima, figures 1C-1E, item 20 has two sides and a thickness in the axial direction), and further comprises a pair of clamp legs (Kasashima, figures 1D-1E, items 22a and 22b) which straddle the planar surfaces of the base (Kasashima, figures 1D-1E, items 22a and 22b straddle item 10) and a body (Kasashima, figures 1D-1E, item 24) which extends radially outward the radial outer periphery of the base so that a thickness of the blade section is greater than a thickness of the base (Kasashima, column 7, lines 3-10, item 20 is thicker than item 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuta with the teachings of Kasashima to incorporate the pair of clamp legs that straddle the planar surfaces of the base because the legs prevent the rim of the base from being chipped or cracked and also provide reinforcement of the base which is instrumental is meeting the goal of improving machining yields and reducing machining costs (Kasashima, column 7, lines 20-26 and column 2, lines 27-31, summarized).

    PNG
    media_image1.png
    567
    552
    media_image1.png
    Greyscale

	Claim 2 (Canceled).
	Regarding claim 5 (Original), Yuta as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the bond is an electroplating bond.
	Kasashima further discloses the bond is an electroplating metal (Kasashima, column 2, lines 62-67, the bond is an electroplating metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yuta with the teachings of Kasashima to 
	Claim 6 (Withdrawn).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723